In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00382-CR
     ___________________________

ARCHER BERNARD JOHNSON, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1452126D


  Before Gabriel, Kerr, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      Twenty-two-year-old Veronica Contreras was working as a Family Dollar

assistant manager when she saw Appellant Archer Bernard Johnson put four bottles

of Caress body wash in his pants before he left the store, activating the shoplifting

detector. After Contreras chased Johnson into the corridor between the store’s inner

and outer doors, where there were no surveillance cameras, he punched her in the

face with his right fist and told her, “Back up, bitch.” Johnson then escaped in an

older model black Mustang bearing a “Monty Hale” dealership sticker. Police used

the vehicle’s description and the store’s surveillance video to identify Johnson, and a

jury found him guilty of robbery.1

      In five points, Johnson appeals, complaining that the trial court abused its

discretion by making four erroneous evidentiary rulings and by overruling his jury-

argument objection. We affirm.




      1
       Johnson was indicted for having, on or about April 12, 2016, intentionally or
knowingly caused bodily injury to Contreras by hitting her with his hand while in the
course of committing theft of property and with the intent to obtain or maintain
control of the property. See Tex. Penal Code Ann. § 29.02(a). The indictment
included a habitual offender notice, and after the jury found him guilty, the trial court
found the enhancement paragraph true and assessed twenty-five years’ confinement as
his punishment. See id. § 12.42 (providing for enhanced punishment ranges).


                                           2
                                    II. DISCUSSION

A.     Evidentiary Points

       In his first, third, fourth, and fifth points, Johnson complains that the trial

court abused its discretion by erroneously admitting the statement that Juana Jazmin

Orta, another Family Dollar employee, gave to the Fort Worth police; by allowing

Fort Worth Police Detective Edward Raynsford to give his opinion of Contreras’s

credibility; by allowing hearsay into evidence during Detective Raynsford’s testimony;

and by admitting into evidence during the trial’s punishment phase two prior

convictions that could not be sufficiently linked to him. The State responds that

Johnson did not preserve his first and third points and that the trial court did not

abuse its discretion with regard to his fourth and fifth points.

       1.     Standard of Review

       The admissibility of evidence is within the trial court’s discretion and will not

be overturned absent an abuse of discretion. Moses v. State, 105 S.W.3d 622, 627 (Tex.

Crim. App. 2003); Smith v. State, 316 S.W.3d 688, 698 (Tex. App.—Fort Worth 2010,

pet. ref’d). So long as the trial court’s ruling lies within the zone of reasonable

disagreement, the appellate court should affirm. Moses, 105 S.W.3d at 627; Smith,
316 S.W.3d at 698. And if the trial court’s evidentiary ruling is correct under any

applicable legal theory, it will not be disturbed, even if the trial court gave an incorrect

or insufficient reason for the ruling. Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim.

App. 2016).

                                             3
      If the trial court abused its discretion but its ruling merely offends the rules of

evidence, then the erroneous admission of evidence is nonconstitutional error

governed by rule 44.2(b). See Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App.

2001). Rule 44.2(b) requires us to disregard any nonconstitutional error that does not

affect appellant’s substantial rights. Tex. R. App. P. 44.2(b). An error that has a

“substantial and injurious effect or influence in determining the jury’s verdict” affects

a substantial right. Haley v. State, 173 S.W.3d 510, 518 (Tex. Crim. App. 2005); King v.

State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997) (citing Kotteakos v. United States,

328 U.S. 750, 776, 66 S. Ct. 1239, 1253 (1946)). Conversely, an error does not affect a

substantial right if we have “fair assurance that the error did not influence the jury, or

had but a slight effect.” Solomon, 49 S.W.3d at 365; Johnson v. State, 967 S.W.2d 410,

417 (Tex. Crim. App. 1998).

      In determining whether an error affected an appellant’s substantial rights, we

review the record as a whole, including any testimony or physical evidence admitted

for the jury’s consideration, the nature of the evidence supporting the verdict, and the

character of the alleged error and how it might be considered in connection with

other evidence in the case. Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002).

We may also consider the jury instructions, the State’s theory and any defensive

theories, whether the State emphasized the error, closing arguments, and even voir

dire, if applicable. Haley, 173 S.W.3d at 518–19; Motilla, 78 S.W.3d at 355–56.



                                            4
       2.       Orta’s Statement to Police

       During her direct testimony, Orta stated that she stood at the cash register and

saw Contreras run after Johnson and that “from what [she] saw from the glass panel

[the area between the store’s inner and outer doors], [she] saw a fist going into [her]

co-worker’s face.” Orta said that because of a glare from the glass, she did not see

perfectly but “did see a man punching [Contreras]” and that Contreras subsequently

confirmed to Orta that she had been hit in the face.

       When Orta did not recall exactly what Johnson said to Contreras when he hit

her, the prosecutor showed to Orta her written police statement to refresh her

recollection.     After silently reviewing her statement, Orta said that she heard

Contreras scream, “Hey,” and then Johnson replied, “Don’t get close to me, bitch.”

       After the prosecutor passed the witness, the defense asked a few questions

before handing Orta her written statement again, and the following dialogue ensued:

              Q. All right. I want you to take however much time you need
       and look at that carefully, and I need you to tell me if anywhere in this
       statement you say anything to the effect of this individual, Mr. Johnson,
       hit [Contreras,] your co-worker?

                A. Yeah, it says it on the paper.

                Q. It does? Okay.

              Now that your memory has been refreshed, go ahead and rely on
       that statement and tell me what you think you saw that day.

              A. Okay. Well, the incident itself, I remember being around the
       register and I was getting closer because I saw [Contreras] run after him.


                                                    5
And when I was looking, I was able to see through the window of his
fist going directly towards her face.

          Q. Okay. A fist going towards her face?

          A. Yes.

       Q. That I can understand. You saw some object, being his fist,
going in the direction of her face. But that’s not hitting, is it? I mean,
that’s not the same thing, right?

          A. I mean, no.

       Q. Okay. And do you see anything else in your statement that
resembles anything like an allegation of actual contact hit or do you see
things that indicate that you saw something going on but --

          A. I do see things that indicate that.

          Q. Indicate that. Okay. Like what?

          A. Right here (indicating).

          Q. That she was attacked?

          A. Yes. There’s not enough space there so I didn’t fully go into
detail.

          Q. You also say in your statement that she saw a fist by her face?

          A. Well, I saw a fist going to her face.

      Q. But you just told me a minute ago you’re not sure you actually
saw any contact; is that correct? I want to make sure we’re --

          A. I saw -- well, I didn’t see the contact but I saw going towards
her.

          Q. Okay. You did not see an actual hit?

          A. No.

                                             6
            Q. Because you saw the fist going toward her but not the
      conclusion of an attack?

             A. No, because there was a glare.

             Q. You couldn’t see?

             A. Yeah.

             Q. Understood. Sure. Thank you, ma’am. [Emphasis added.]

      Defense counsel directed Orta to read the first line of her statement to herself

again, and when he asked her if she thought Contreras had assisted Johnson as a

customer that day, she replied, “It was two years ago. If I stated it, she probably did

assist him. But I don’t recollect up to this point, but on paper I did write that she was

assisting him.” [Emphasis added.]

      On a third occasion during cross-examination, defense counsel asked Orta to

review her statement again and then to describe how Johnson left the store. Orta said

that he walked to the exit and then took off once the detectors sounded. She noted

that State’s Exhibit 3, a photograph taken from the surveillance video, showed

Johnson walking, and said “yes,” when asked whether the portion of her written

statement, “when you say you saw him running to the door,” was inaccurate. [Emphasis

added.] When he asked whether she had made some mistakes and inconsistent

statements during her testimony, Orta agreed.

      When defense counsel passed the witness, the prosecutor asked to admit Orta’s

written statement under the rule of optional completeness and as a prior consistent

                                           7
statement.   Defense counsel responded that the statement should not come in

because nothing had been admitted into evidence yet, because both sides had been

able to talk about the parts they thought were relevant, and because admission of the

statement would violate Johnson’s confrontation right. The trial court ruled that it

would admit the statement “under the rule of optional completeness.”                 The

prosecutor read the statement to the jury, and the written statement itself was

admitted as State’s Exhibit 6.

      In her statement, Orta wrote,

      I witnessed my co-worker assisting an African-American male with a Black
      windbreaker, with a hat and dark Jeans.[2] He was carrying bread and [I]
      noticed that he went to the back of the store while my co-worker was in
      the front with me.[3] I was in front of the register when I saw the man
      walking to the entrance without the bread.[4] I then saw him run to the door
      which was when the tag detector went off[5] and so my co[-]worker followed

      2
        State’s Exhibits 1, 2, and 3—photographs taken from the Family Dollar
surveillance cameras—were admitted into evidence without objection during Orta’s
testimony and show a black male wearing a black cap with a blue bandanna
underneath it, a gray T-shirt, a black windbreaker, and light blue jeans.
      3
       Orta testified without objection that she had seen Johnson grab a loaf of bread
and walk around the store and that when he left the store, he no longer had the loaf
of bread. Contreras also testified without objection that Johnson had picked up bread
but did not purchase it.
      4
       During Contreras’s testimony, the State offered, and the trial court admitted
without objection, State’s Exhibit 10, which is surveillance footage from Family
Dollar. The first camera shows Johnson walk into the store through the exit door and
then speed-walk out a minute or so later without any bread. The third camera shows
Orta working the cash register.
      5
       The sixth camera shows the tag detector being triggered as Johnson walks
through, followed by Contreras and Orta.


                                           8
      him and said “hey” and I caught a glimps[e] of a fist towards her face and the man
      yelled out[,] “[D]on’t get closed to me b****” and left in an older model
      [M]ustang[,][6] but when he said what he said[,] I saw the fist by her face and
      she was close to the exiting door. The passenger was the male and a
      female was the driver[,] [I] did not get to see her appe[a]rance and the car
      had no tags[.][7] I was near the first register and saw a glimps[e] of the attack
      but ran towards the door when I heard a slam[.][8] [Emphasis added.]

      In his first point, Johnson complains that the trial court abused its discretion by

admitting into evidence Orta’s written statement because it was not admissible either

under an “optional completeness” theory or as a prior consistent statement, and he

directs us to Sauceda v. State, 129 S.W.3d 116 (Tex. Crim. App. 2004) (op. on reh’g),9 as




      Contreras testified that Johnson escaped in an older model black Mustang with
      6

a Monty Hale sticker on the back.
      7
       Contreras testified that a chubby black female was driving the older model
Mustang. In her 911 call, which was admitted into evidence without objection and
published to the jury, Contreras told the dispatcher that a black male wearing a black
windbreaker and blue jeans stole “some stuff,” punched her in the face when she
approached him as he was leaving, and left with a female who was driving an older-
version black car with no license plates and a “Monty Hale” decal.
      8
       State’s Exhibit 10 shows Orta run out after Johnson and Contreras.
      9
        In Sauceda, an aggravated-sexual-assault-of-a-child case, the defendant had to
choose between either impeaching the complainant’s testimony by introducing the
testimony of the CPS caseworker who had interviewed the complainant and the
admission of the entire videotaped CPS interview or not calling the caseworker as a
witness at all. 129 S.W.3d at 117–19. The CPS caseworker would have testified that
the specific subject of weapons used to threaten the complainant into submitting to
sexual assault was never raised during the interview, either by the complainant or the
interviewer, and the video contained extraneous offense evidence about two other
children. Id. at 118, 123. The defendant opted not to call the witness and was
convicted. Id. at 118–19. The court of criminal appeals held that simply asking the
CPS caseworker a question for impeachment purposes would not render the

                                              9
“on point with [his] situation.” Johnson argues, as he did in the trial court, that

nothing had been “admitted” into evidence when the State invoked rule 107. Cf. Tex.

R. Evid. 106 (stating that if a party introduces all or part of a writing or recorded

statement, an adverse party may introduce, at that time, any other part—or any other

writing or recorded statement—that in fairness ought to be considered at the same

time). Johnson also states that nothing in his cross-examination made it “necessary to

explain” the discussed portions by reference to the whole statement.

      The State responds that, assuming at least part of the exhibit contained

admissible evidence, Johnson failed to preserve the portion of his complaint that

introduction of the entire statement was unwarranted because he did not object to the



complainant’s entire videotaped CPS interview admissible under rule of evidence 107.
Id. at 117.
       As characterized by the court, the State had argued that “the mere fact of the
[CPS caseworker’s] limited testimony in response to the [defense’s] proffered question
would trigger the automatic admission of the video in its entirety,” without a showing
of necessity. Id. at 120, 124. The court disagreed because although the videotape’s
existence was mentioned frequently during cross-examination, the defense had made
no attempt to introduce the recording itself into evidence; the CPS caseworker was
available to testify to the matters contained in the recording; the defense had
committed the complainant to her testimony and then sought to introduce the CPS
caseworker’s testimony to impeach the complainant; the impeachment turned on the
absence of a statement, rather than the existence of any directly contradictory
statement; the videotape contained extraneous offense evidence that would have been
difficult to redact; and—under the circumstances unique to Sauceda—there was little
danger of misleading the jury through the presentation of statements taken out of
context. Id. at 118–19, 122–23. Accordingly, the court concluded that the State’s
“opening the door” argument, which required the automatic admission of the
videotape, was “completely without support.” Id. at 123.


                                         10
specific parts of Orta’s statement that were inadmissible, i.e., not on the same subject

as his cross-examination, or ask the trial court to redact those parts of the statement.

      The State further responds that without the admission of Orta’s entire

statement, the jury would have been unable to determine for itself if her testimony

had been inaccurate or inconsistent, and it contends that Sauceda is not on-point

because Johnson’s specific inquiries about the contents of Orta’s statement—

especially his “global accusations of inaccuracy and inconsistency between her

statement and her testimony”—rendered her entire statement admissible to assist the

jury in determining her credibility.10 And the State points out that even if the trial

court abused its discretion by admitting Orta’s statement, it was harmless in light of all

of the other facts admitted through other sources.

      Texas Rule of Evidence 107, the “Rule of Optional Completeness,” provides,

      If a party introduces part of an act, declaration, conversation, writing, or
      recorded statement, an adverse party may inquire into any other part on
      the same subject. An adverse party may also introduce any other act,
      declaration, conversation, writing, or recorded statement that is
      necessary to explain or allow the trier of fact to fully understand the part
      offered by the opponent. “Writing or recorded statement” includes a
      deposition.

Tex. R. Evid. 107. Rule 107 is an exception to the hearsay rule that permits the

introduction of otherwise inadmissible evidence when that evidence is necessary to


       We agree that Sauceda is not on-point. As set out in our summary of that case
      10

and our factual recitation of this portion of Orta’s testimony, the facts and
circumstances in Sauceda were completely different from those before us here.


                                           11
fully and fairly explain a matter “opened up” by the adverse party. Walters v. State,

247 S.W.3d 204, 218 (Tex. Crim. App. 2007). It is designed to reduce the possibility

of the jury receiving a false impression from hearing only a part of some act,

conversation, or writing, and it is not invoked by the mere reference to a document,

statement, or act. Id. Rather, it takes effect when other evidence has already been

introduced but is incomplete and misleading. Stewart v. State, 221 S.W.3d 306, 312

(Tex. App.—Fort Worth 2007, no pet.). To be admitted under the rule, the omitted

portion of the statement must be on the same subject and must be necessary to make

it fully understood. Hailey v. State, 413 S.W.3d 457, 468 (Tex. App.—Fort Worth

2012, pet. ref’d).

       During Orta’s direct examination, the prosecutor did not attempt to introduce

Orta’s written statement but instead drew out Orta’s testimony that she saw a fist go

into Contreras’s face but did not see it perfectly from her vantage point and that, after

reviewing her written statement, she heard Contreras scream “Hey” and Johnson

reply, “Don’t get close to me, bitch.”

       On cross-examination, defense counsel had Orta review her statement again

and asked her if she said anywhere in her statement that Johnson hit Contreras, and

Orta replied, “Yeah, it says it on the paper,” introducing before the jury, for the first

time, part of the recorded statement. [Emphasis added.] Orta then indicated, “Right

here,” when defense counsel asked her where she saw anything in her statement that

“resembles anything like an allegation of actual contact hit.”          Later in cross-

                                           12
examination, Orta said, “[O]n paper I did write that she was assisting [Johnson]” and

agreed that it was inaccurate when asked about the portion of her statement that she

“saw him running to the door.” Thus, on redirect, the State was entitled to inquire

about the portions of Orta’s statement on the same subjects—the assault, Contreras’s

pre-assault contact with Johnson, and how and when Johnson left the store—to the

extent that the jury was left with an incomplete or misleading impression, and to

introduce any other act, declaration, conversation, writing, or recorded statement

necessary to explain or allow the jury to fully understand these portions that were

referenced during cross-examination. See Tex. R. Evid. 107; Hailey, 413 S.W.3d at 468.

      While the remaining portions of the written statement were not admissible

under rule 107, Johnson did not seek to have them redacted, see Whitaker v. State,

286 S.W.3d 355, 369 (Tex. Crim. App. 2009), and those facts—what Johnson was

wearing, his behavior in the store prior to his escape, and the appearance of the

getaway vehicle and its driver—were admitted without objection during other

portions of the guilt/innocence phase of trial, rendering any error harmless. See Tex.

R. App. P. 33.1; see also Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003)

(“An error in the admission of evidence is cured where the same evidence comes in

elsewhere without objection.”). We overrule Johnson’s first point.




                                         13
      3.     Detective Raynsford’s Opinion Testimony

      During Detective Raynsford’s redirect testimony, the following dialogue ensued

after he testified that it was not realistic or economical to have crime scene

investigators come to every single shoplifting incident.

             Q. Okay. And how do you evaluate cases where you’re just not
      going to have additional witnesses? Like what is your analysis of that
      whenever you meet these people and you have to decide whether or not
      they’re credible?

             A. The credibility of the victim, in this case she appeared to be very sober --

                   [Defense counsel]: Judge, I’m going to object. This is
             invading the province of the jury.

                    I mean, he can testify about getting probable cause, but he
             can’t testify on the ultimate credibility issue. That’s up to the jury.

                    [Prosecutor]: The detective is speaking on his -- based off
             his training and experience in dealing with people how he has to
             evaluate that. He has to evaluate the victim --

                    THE COURT: Yeah, I’ll allow it. I’ll allow it. He’s a
             detective. He’s seen this before.

                     [Prosecutor]: Okay. Thank you, Judge.

             Q. [By prosecutor]: Can you please go ahead and elaborate?

             A. In this case the victim appeared to be very straightforward, honest.
      Appeared to be [a] very credible individual. She was not involved in any kind
      of criminal activity at the time this happened. She was just working, and
      the video evidence backed up everything that she said except for the lack
      of seeing the punch on video.

             Q. Are there times where people call the police and you’re given
      a case and you meet with the victim and you don’t believe them?


                                                14
             A. Yes.

             Q. And what do you do with cases that are like that?

            A. In certain cases like that if there’s a reason to have probable
      cause to believe it can be proven, I will have that person arrested for
      making a false report to the police officer. [Emphasis added.]

      In his third point, Johnson contends that the trial court abused its discretion by

allowing Detective Raynsford to give his opinion about Contreras’s credibility. The

State responds that Johnson failed to preserve most of this point for our review—

specifically, the detective’s testimony that Contreras appeared to be straightforward,

honest, and credible—and that the preserved portion of his objection—that

Contreras appeared to be very sober—was harmless because Contreras testified at

trial and was subjected to a full cross-examination by Johnson, allowing jurors to

assess her credibility for themselves.

      Generally, to preserve an evidentiary error for our review, a party must object

each time the objectionable evidence is offered. Geuder v. State, 115 S.W.3d 11, 13

(Tex. Crim. App. 2003); Martinez v. State, 98 S.W.3d 189, 193 (Tex. Crim. App. 2003);

Clay v. State, 361 S.W.3d 762, 766 (Tex. App.—Fort Worth 2012, no pet.). Johnson

did not object to the detective’s testimony that Contreras appeared very

straightforward, honest, and credible. Accordingly, we overrule this portion of his

third point and consider whether the preserved portion of his complaint affected his

substantial rights, reviewing voir dire, opening arguments, the evidence at trial, the



                                          15
jury charge, the parties’ theories, and closing arguments. See Haley, 173 S.W.3d at

518–19; Motilla, 78 S.W.3d at 355–56.

      After a jury shuffle, the prosecutor talked with the venire panel about robbery

involving bodily injury, the burden of proof, the Fifth Amendment privilege against

self-incrimination, the presumption of innocence, and their general attitudes toward

law enforcement. She also reminded them that the State did not get to pick its

witnesses, that “credibility is gained or lost by what comes out of their mouth[s],” and

that people can have different reactions to the same situation. The defense revisited

the presumption of innocence and the Fifth Amendment privilege, asking the venire

to indicate how strongly they agreed or disagreed with these concepts. He also

revisited reasonable doubt.

      During opening statements, the prosecutor told the jury that the evidence

would show that Contreras saw Johnson put four bottles of body wash in his pants

and when she called him on it, he punched her in the face and escaped in a black

Mustang bearing a Monty Hale sticker. She acknowledged that the store’s surveillance

video would not show the assault. The defense told the jury that they would see holes

in the entire scenario—an assault did not occur, a theft did not occur, and neither

occurred together to create a robbery—and that the holes in the case created

reasonable doubt.

      The evidence in the case reflected that Contreras and Orta were working at the

Family Dollar on April 12, 2016, when Johnson came in around 8 p.m., spent three

                                          16
minutes in the store, and set off the shoplifting sensor when he left. Contreras

testified that she saw Johnson take four bottles of body wash and put them in his

pants, and when he set off the shoplifting sensor, she approached him, and he

punched her in the jaw, said “Back up, bitch,” and left with the body wash.

      Contreras told Orta that Johnson had hit her in the face, and Orta said that she

saw the mark on Contreras, but Contreras said that although she was surprised not to

have been bruised, the impact of Johnson’s fist did not bruise her. During cross-

examination, Contreras said, “Yes,” when asked if she recalled telling the responding

police officer, who asked about the hit, “Yeah, but I’m still pretty so it’s okay.”

Contreras said that it hurt when Johnson hit her but that it caused her more

numbness than pain. Orta testified that she did not see the impact but saw a fist

going toward Contreras’s face and heard Johnson say something like, “Hey, don’t

touch me, bitch.” Contreras identified Johnson in a photo lineup.

      Both Orta and Contreras testified that Johnson escaped in an older model

black Mustang with no license plates that was driven by a woman. Contreras said that

it had a “Monty Hale” sticker on the back. Craig Hubbard, from Monty Hale Auto

Sales, testified that in April 2016, the Fort Worth police asked him to see if the

company, a “buy here, pay here, tote-the-note” operation, had sold a 2000 black

Mustang with no plates to a male and a female. He used the company’s database to

identify Johnson as one of the two buyers of a black Mustang in February 2016. A

police officer testified that Johnson was seen near a black Mustang before his arrest.

                                          17
Johnson’s wife or girlfriend drove the black Mustang identified by Hubbard to a

voluntary interview with the police.

      The jury charge included an instruction on the presumption of innocence, the

Fifth Amendment privilege against self-incrimination, and the State’s burden to prove

every element of the offense beyond a reasonable doubt. The charge also contained

the lesser-included offenses of theft and assault causing bodily injury.

      The prosecutor focused on the economics of theft during her closing argument

and then argued Contreras’s, Orta’s, and Detective Raynsford’s credibility, but she did

not emphasize Detective Raynsford’s opinion of Contreras. The defense responded

by arguing that only one person’s testimony—Contreras’s—proved both theft and

assault because Orta did not see either one. He attacked Contreras’s credibility and

pointed out that the lack of physical evidence in the case was because the Fort Worth

police took “shortcut[s]” instead of bringing crime scene investigators to the store.

      In rebuttal, the prosecutor argued that it was unreasonable and “beyond the

budget” to expect fingerprints on thousands of items in a store and returned to

Contreras’s credibility, arguing, “Are victims going to be penalized because their crime

wasn’t in a picture perfect way or are you going to hold people accountable who

refuse to just simply pay what they owe?”

      Having reviewed the record as a whole, we agree with the State that the

preserved portion of Johnson’s third point—Detective Raynsford’s opinion that

Contreras appeared very sober—was harmless, particularly with regard to the fact that

                                            18
Contreras testified, allowing the jurors to assess her credibility for themselves, and in

light of Detective Raynsford’s cross-examination, during which he acknowledged that

sometimes witnesses made mistakes and that detectives and jurors could take those

mistakes into consideration when weighing credibility.           See Sandoval v. State,

409 S.W.3d 259, 293 (Tex. App.—Austin 2013, no pet.) (“The erroneous admission of

expert testimony is non-constitutional error.”).      We overrule the remainder of

Johnson’s third point.

      4.     Hearsay

      In his fourth point, Johnson contends that the trial court abused its discretion

by allowing Detective Raynsford to introduce hearsay through his implied assertion

that Hubbard gave him Johnson’s name. He complains that Detective Raynsford

testified that he learned Johnson’s name and Hilda Jerry’s name after he contacted the

Monty Hale dealership, that “the context overwhelmingly demonstrates that

[Detective] Raynsford was told [Johnson’s] name by Mr. Hubbard,” and that “the jury

could not help but be influenced by the out-of-court statement of Mr. Hubbard that

[Johnson] bought the car that was identified at the scene.”

      The State responds that any error must be disregarded because the same facts

were admitted without objection during Hubbard’s testimony.

      The day before Detective Raynsford’s testimony, Hubbard testified that the

Fort Worth police had asked him about a 2000 black Mustang with no plates that had

a male owner, a female owner, and a “Monty Hale” decal on the back. After he

                                           19
searched the company’s database and found two or three black Mustangs, he factored

in the lack of license plates, which indicated a new buyer, narrowing his search results

to one vehicle that had a male buyer and a female buyer on its contract: Johnson and

Jerry. In conjunction with the Mustang’s sale, Monty Hale employees had taken

photographs of Johnson’s and Jerry’s driver’s licenses and social security cards.

Hubbard gave this information to the Fort Worth police. He also identified State’s

Exhibits 4 and 5, which were admitted into evidence without objection, as

photographs of the Mustang and noted that its temporary plate had the vehicle

identification number that matched the one for Johnson and Jerry on the vehicle’s

Monty Hale sales contract.11

      Johnson failed to preserve this complaint for our review when the same facts

were admitted into evidence without objection during Hubbard’s testimony. See Tex.

R. App. P. 33.1; Valle, 109 S.W.3d at 509; see also Clay v. State, 240 S.W.3d 895, 905–06

(Tex. Crim. App. 2007) (“The erroneously admitted evidence established little, if

anything, negative about appellant that was not also well established by the properly

admitted evidence.”). We overrule his fourth point.




      11
        The following day, Detective Raynsford testified, without objection, that
State’s Exhibits 4 and 5 were photographs of the vehicle that Jerry, who was either
Johnson’s wife or his girlfriend, was driving when she drove to the police station at
his request for a voluntary interview.


                                           20
      5.     Admission of Prior Convictions

      In his fifth point, Johnson complains that the trial court abused its discretion

by admitting into evidence copies of two of his prior convictions despite their lack of

legible fingerprints. The State responds that it proved beyond a reasonable doubt that

Johnson was the person who was convicted of the offenses shown in State’s Exhibits

17 and 18.

      To establish that a defendant has been convicted of a prior offense, the State

must prove beyond a reasonable doubt that a prior conviction exists and that the

defendant is linked to that conviction, but no specific document or mode of proof is

required to prove these two elements. Henry v. State, 509 S.W.3d 915, 918 (Tex. Crim.

App. 2016) (quoting Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007)).

One example of acceptable evidence is “documentary proof which contains sufficient

information to establish that a prior conviction exists and the defendant’s identity as

the person convicted.” Id. A certified judgment, on its own, is insufficient to prove a

prior conviction, id. at 919, but there is no “best evidence” rule in Texas that requires

that the fact of a prior conviction be proven with any document, much less any

specific document. Flowers, 220 S.W.3d at 921. A computerized criminal history file

maintained by DPS and corroborated by police agency records, both bearing a

defendant’s “unique identifier” number, for example, can be sufficient to establish

prior offenses. Ex Parte Warren, 353 S.W.3d 490, 490, 494–95 (Tex. Crim. App. 2011)



                                           21
(noting that out-of-state disposition report to FBI and DPS computerized criminal

history record both contained the same FBI number, a unique personal identifier).

      “Regardless of the type of evidentiary puzzle pieces the State offers to establish

the existence of a prior conviction and its link to a specific defendant, the trier of fact

determines if these pieces fit together sufficiently to complete the puzzle.” Flowers,
220 S.W.3d at 923. We apply the Jackson standard to determine whether the State

offered sufficient proof of a prior conviction. See Jackson v. Virginia, 443 U.S. 307,

319, 99 S. Ct. 2781, 2789 (1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App.

2010) (“[T]he Jackson v. Virginia legal-sufficiency standard is the only standard that a

reviewing court should apply in determining whether the evidence is sufficient to

support each element of a criminal offense that the State is required to prove beyond

a reasonable doubt.”).

      Johnson’s punishment trial was to the trial court. Corporal James Blaszak of

the Tarrant County Sheriff’s Office testified that he had been a fingerprint expert for

fourteen or fifteen years and that he had fingerprinted Johnson earlier that week. The

trial court admitted into evidence without objection State’s Exhibits 11 and 12, the

fingerprint card that Corporal Blaszak created of Johnson’s fingerprints on

November 7, 2017, and the certified copy of Johnson’s fingerprint card kept in the

Identification Bureau of the Tarrant County Sheriff’s Office.          Both cards listed

Johnson’s date of birth. Corporal Blaszak testified that Tarrant County assigns a

unique county identification (CID) number to each inmate upon his first arrest. He

                                            22
also explained that the Texas Department of Corrections assigns a unique state

identification (SID) number or Department of Public Safety (DPS) number to each

inmate upon his first entry into the correctional system and that those numbers are

thereafter attached to that inmate’s fingerprints.

      The State offered into evidence Johnson’s prior convictions in State’s Exhibits

13, 14, 15, 16, 17, and 18. Corporal Blaszak testified that he had matched Johnson’s

fingerprints in State’s Exhibit 11 to the fingerprints in State’s Exhibits 13, 14, 15, and

16—penitentiary packets—but that he matched the SID number—03161770—on

State’s Exhibits 17 and 18, which were judgments of conviction, to the same SID

number in the penitentiary packets. State’s Exhibits 13, 14, 15, and 16 were admitted

without objection, but defense counsel objected to State’s Exhibits 17 and 18,

complaining that “the prints don’t match.”

      All of the exhibits contained variations of Johnson’s name12 and listed the same

numerical identifier, 03161770.      Three of the exhibits—13, 14, and 15—listed


      12
        State’s Exhibit 13’s judgment of conviction and fingerprint card listed “Archie
B. Johnson” as the defendant. State’s Exhibit 14’s judgment of conviction listed the
defendant as “Archie Johnson,” but the accompanying fingerprint card listed the
defendant’s name as “Archie Bernard Johnson.” State’s Exhibit 15’s judgment of
conviction and fingerprint card listed the defendant as “Archie Bernard Johnson.”
State’s Exhibit 16’s judgment of conviction listed the defendant as “Archer B.
Johnson.” State’s Exhibit 17’s judgment of conviction listed the defendant as “Archie
Bernard Johnson,” although “Archie” is lined out and “Archer” is written in. It is
unclear from the record who made this correction or when it was made. State’s
Exhibit 18’s judgment of conviction listed the defendant as “Archer Bernard
Johnson.”


                                            23
Johnson’s date of birth and contained his photograph.13 State’s Exhibit 16, a 2010

marijuana possession conviction from Harris County, contained Johnson’s right

thumbprint. State’s Exhibit 17, a 2011 delivery-of-a-simulated-controlled-substance

conviction from Harris County, contains a right thumbprint, as does State’s Exhibit

18, a 2015 assault-causing-bodily-injury-to-a-family-member conviction from Tarrant

County, but Corporal Blaszak testified that on these two exhibits, he could not

identify the thumbprints because they were “kind of blended together” and “too dark

to actually pick out the features.”

       After Johnson raised his objection to State’s Exhibits 17 and 18, Corporal

Blaszak explained that when a good fingerprint is lacking, a defendant can be linked to

a judgment and sentence through his SID or CID number. He then testified that

Johnson’s SID number on State’s Exhibits 17 and 18 matched the SID number on

Johnson’s unobjected-to penitentiary packets.

       The trial court had sufficient evidence to link State’s Exhibits 17 and 18 to

Johnson without the necessity of matching his fingerprints to the judgments in those

exhibits based on his name and unique state identification number, which, along with

the photographs from his earliest convictions and the variations of his name


        State’s Exhibit 13, the penitentiary packet for Johnson’s 1983 burglary-of-a-
       13

building conviction from Dallas County, State’s Exhibit 14, the penitentiary packet for
Johnson’s 1984 unauthorized-use-of-a-motor-vehicle conviction from Tarrant
County, and State’s Exhibit 15, the penitentiary packet for Johnson’s 2002 burglary-
of-a-building conviction from Dallas County, contained Johnson’s photograph.


                                          24
contained in all of his convictions, tied all of his unchallenged convictions to him. See

Warren, 353 S.W.3d at 490, 494–95; see also Lester v. State, No. 02-16-00288-CR,

2018 WL 3763897, at *6 (Tex. App.—Fort Worth Aug. 9, 2018, pet. ref’d) (mem. op.,

not designated for publication) (“[O]ur precedent is replete with cases holding that

matching CID numbers strongly support linking defendants with associated prior

convictions.”); Sullens v. State, No. 02-13-00364-CR, 2015 WL 3523143, at *3 (Tex.

App.—Fort Worth June 4, 2015, pet. ref’d) (mem. op., not designated for publication)

(holding that the evidence was sufficient to link appellant to the four complained-of

judgments, which all contained his full name and the same date of birth and county

identification number, when the same name, date of birth, and identification number

appeared in the convictions that he acknowledged); Goode v. State, No. 02-10-00465-

CR, 2011 WL 4502333, at *2 (Tex. App.—Fort Worth Sept. 29, 2011, pet. ref’d)

(mem. op., not designated for publication) (stating that the factfinder could have

found the evidence sufficient to link appellant to the two prior judgments submitted

by the State “[g]iven that appellant’s unique, nonrecycled CID appeared in relation to

two Tarrant County convictions concerning a defendant with appellant’s full name

and birth date”); Ortiz v. State, No. 02-07-00397-CR, 2008 WL 4602243, at *2 (Tex.

App.—Fort Worth Oct. 16, 2008, pet. ref’d) (mem. op., not designated for

publication) (holding that the evidence was sufficient to link appellant to a prior

felony conviction when although the prior judgment did not contain his unique CID

number, the fingerprints taken at trial matched the jail card, which contained the

                                           25
unique CID number, and which matched the CID number on the indictment of the

prior felony conviction). We overrule Johnson’s fifth point.

B.     Jury Argument

       In his second point, Johnson argues that the trial court abused its discretion by

overruling his objection to the prosecutor’s closing-argument comment on his failure

to testify. The State responds that the prosecutor’s jury argument, when reviewed in

context, did not refer to Johnson’s failure to testify.

       A court may not hold a defendant’s failure to testify against him, and counsel

may not allude to a defendant’s failure to testify. U.S. Const. amend. V; Tex. Const.

art. I, § 10; Tex. Code Crim. Proc. Ann. art. 38.08. To determine if a prosecutor’s

comment violated article 38.08 and impermissibly referred to an accused’s failure to

testify, we must decide whether the language used was plainly intended or was of such

a character that the jury naturally and necessarily would have considered it to be a

comment on the defendant’s failure to testify. Tex. Code Crim. Proc. Ann. art. 38.08;

see Bustamante v. State, 48 S.W.3d 761, 765 (Tex. Crim. App. 2001); Fuentes v. State,

991 S.W.2d 267, 275 (Tex. Crim. App. 1999). We must view the offending language

from the jury’s standpoint, and the implication that the comment referred to the

accused’s failure to testify must be clear. Randolph v. State, 353 S.W.3d 887, 891 (Tex.

Crim. App. 2011); Bustamante, 48 S.W.3d at 765. A merely indirect or implied allusion

to the defendant’s failure to testify does not violate the accused’s right to remain



                                            26
silent. Wead v. State, 129 S.W.3d 126, 130 (Tex. Crim. App. 2004); Patrick v. State,

906 S.W.2d 481, 490–91 (Tex. Crim. App. 1995).

      Orta testified that there was at least one shoplifter in every shift that she

worked and that most, when caught, would give everything back so that the police

would not be called. She also testified that body wash warranted a shoplifting sensor

sticker because it was a high theft item. Contreras said that she approached people

“[a]ll the time” and “[a]lmost every day” when the shoplifting detector activated and

that a typical shoplifter would either return the stolen items or drop them and leave.

When she worked for Family Dollar, she called the police about shoplifters, on

average, five times a week.     Detective Raynsford testified that it would not be

economical or realistic to have crime scene investigators come out for every

shoplifting incident.

      During closing arguments, the prosecutor focused on the economics of theft,

stating, “[T]he reason why we have sensors at doorways of businesses is because of

people like the Defendant,” whom she blamed for the rising cost of goods and the

need for “an entire business of preventing people from stealing.” She then argued

Contreras’s, Orta’s, and Detective Raynsford’s credibility.

      The defense responded by arguing that Orta did not see either a theft or an

assault, that Contreras’s testimony was inconsistent, and that the Fort Worth police

should have requested crime scene investigation but did not, resulting in a case with

too many holes in the evidence to convict Johnson.

                                           27
      In rebuttal, the prosecutor argued,

      The State’s issue with Archer Johnson is that he doesn’t pay what he owes. It’s a
      very simple concept. You go to a store, you pay what you owe. And
      when it’s time for you to be held accountable, there was an opportunity for
      him to abandon the mission, accept responsibility by either paying for items or by
      saying, You know what, you got me, give them back and just go about his way.
      Instead he punched a five-feet-tall young lady. Back up, bitch. Back up,
      bitch to five-foot-tall girl who is just trying to do her job. Another girl
      who’s now a college student who now works at Best Buy who are just
      trying to do their job.

             These girls are working and productive people. Every person we
      brought to this witness stand is a working and productive person. They
      pay what they owe, they do their jobs and they go about their business.

              There’s only one person in this case who refuses to do that and refuses to accept
      responsibility and that is the Defendant.

          [Defense counsel]: Your Honor, I’m going to object. That’s a
      comment on failure to testify.

            THE COURT: Okay. That’s overruled. It’s just final arguments.
      Jury will recall the testimony. [Emphasis added.]

      After the trial court overruled Johnson’s objection, the prosecutor argued that

it was completely unreasonable to expect crime scene investigation when shoplifting

occurred so frequently and asked the jury “to hold people accountable who refuse to

just simply pay what they owe[.]”

      A prosecutor’s comment on a defendant’s refusal to take responsibility may be

a comment on his failure to testify,14 see Roberson v. State, 100 S.W.3d 36, 41 (Tex.


       In Randolph, the court explained that the State cannot argue, at either the guilt
      14

or punishment stage, that the defendant denied responsibility for a crime simply
because he pleaded not guilty because simply pleading not guilty and demanding that

                                                 28
App.—Waco 2002, pet. ref’d), but if there is evidence in the record supporting the

comment, then no error is shown. Howard v. State, 153 S.W.3d 382, 386 (Tex. Crim.

App. 2004) (holding that when a witness had testified that the appellant told him he

had no remorse, the prosecutor’s argument was a proper summation of the evidence).

      Here, based on the context of the prosecutor’s initial and rebuttal arguments,

we do not think that her language was plainly intended to comment on Johnson’s

failure to testify.15 See Bustamante, 48 S.W.3d at 765 (stating that the context in which

the comment was made must be analyzed to determine whether the language used

was of such character that the jury would necessarily and naturally take it as a

comment on the defendant’s failure to testify).        Rather, the prosecutor’s focus

appeared to be on his failure to pay for stolen merchandise and the costs associated

with preventing shoplifting. Cf. Thompson v. State, 651 S.W.2d 785, 786 (Tex. Crim.




the State prove its case neither accepts nor denies responsibility. 353 S.W.3d at 892;
see also Archie v. State, 340 S.W.3d 734, 740 (Tex. Crim. App. 2011) (holding that
questions posed directly to defendant in closing argument regarding his present state
of mind as he sat in the courtroom, coupled with the prosecutor’s act of turning from
the jury to face the defense, pointing, and taking a step or two towards the appellant,
directly highlighted the fact that the appellant did not personally take the stand to
testify).
      15
        The jury charge also instructed the jurors that because Johnson had elected
not to testify, the jurors could not “refer or allude to the fact throughout [their]
deliberations or take it into consideration for any purpose whatsoever as a
circumstance against him.”

                                           29
Ohio App. 1983) (en banc).16 Thus, the implication that Johnson had failed to testify was

not clear, and we overrule Johnson’s second point.

                                  III. CONCLUSION

      Having overruled all of Johnson’s points, we affirm the trial court’s judgment.


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 12, 2019




      16
        In Thompson, the court held that the prosecutor’s argument, in conjunction
with his physical actions and delivery, was manifestly intended to be, and was, of such
a character that the jury would naturally or necessarily take it as a comment on the
appellant’s failure to testify when the prosecutor said, “[T]here is one person we
haven’t heard from in this case, who could testify a lot about what was going on, and
that’s Miss Turner here. Tyler. Excuse me.” 651 S.W.2d at 785. Defense counsel
objected that the prosecutor had leered and looked directly at the defendant and
nodded his head toward him before naming a State’s witness who did not testify. Id.
at 785–86. The court noted in a footnote that no reasonably competent prosecutor
would, during jury summation, stand in proximity to the appellant and his attorneys
and call the jury’s attention to the absence and failure to testify of one of the State’s
eye witnesses. Id. at 786 n.2


                                           30